642 So. 2d 74 (1994)
GABLES COURT PROFESSIONAL CENTRE, INC., Appellant,
v.
MERRIMACK MUTUAL FIRE INSURANCE COMPANY, Appellee.
No. 94-372.
District Court of Appeal of Florida, Third District.
August 31, 1994.
Malca & Prager and Jeffrey I. Jacobs, Coral Gables, for appellant.
Power & McNalis and Robert C. Groelle and Les C. Shields, Lake Worth, for appellee.
Before BASKIN, JORGENSON and GREEN, JJ.
PER CURIAM.
We reverse the declaratory judgment in the insurer's favor, and reverse the order compelling an appraisal, based on the authority of American Reliance Ins. Co. v. The Village Homes at Country Walk, 632 So. 2d 106 (Fla. 3d DCA 1994). We hold that the appraisal clause construed in the case before us is indistinguishable from the clause in American Reliance Ins. Co., "[T]he insurer's *75 reservation of its right to deny the claim destroys mutuality of obligation, is incompatible with the goals of arbitration, and renders illusory any purported agreement to submit to arbitration." American Reliance Ins. Co., 632 So.2d at 107-08. Therefore, the trial court erred in entering a judgment in the insurer's favor and compelling appraisal under these circumstances.
Reversed and remanded.